Kane, J.
Since 1951, petitioner has been operating a nursing home at Guilderland, New York, pursuant to certification by the State. On May 28, 1974 he received notice that a hearing was to be held to determine whether his hospital operating certificate should be revoked for violation of article 28 of the Public Health Law and the regulations promulgated thereunder (10 NYCRR Parts 702, 711, 713, 730, 731), the most serious of which concerned alleged structural defects relating to fire safety. In his answer to the notice of hearing opposing the statement of charges, petitioner also sought certain modifications or exceptions from the requirements imposed by the regulations (10 NYCRR 711.1 [c]). The hearing was concluded on November 7, 1974, following which the hearing officer found evidence sufficient to support revocation of petitioner’s operating certificate and concomitantly denied his alternative requests. The respondent commissioner adopted the findings and conclusions of the hearing officer and, by order dated March 27, 1975, revoked petitioner’s operating certificate and directed a cessation of his operations prior to June 1, 1975. This proceeding ensued challenging article 28 of the Public Health Law as an unconstitutional delegation of legislative prerogative under section 1 of article III of the New York State Constitution.
While a proceeding under CPLR article 78 is not ordinarily the proper vehicle to test the constitutionality of a legislative enactment, there is ample authority for the conversion of such a proceeding to an action requesting declaratory judgment (Matter of Jerry v Board of Educ. of City School Dist. of City of Syracuse, 35 NY2d 534; Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449; CPLR 103, subd [c]).
We have briefly touched upon the issue of mandated compliance with the Life Safety Code by nursing homes on other occasions. Maxwell v Wyman (458 F2d 1146) dispelled the erroneous notion then held by the Department of Social Services that it could not waive any failure of nursing homes to comply with provisions of the Life Safety Code as a matter of Federal regulation pertaining to the disbursement of Medicaid funds (pp 1149, 1150). Following hearings dictated by that decision, we were called upon to decide whether substantial evidence supported determinations of that agency which denied waivers of strict code compliance to certain nursing *505homes (cf. Matter of Maxwell v Lavine, 41 AD2d 346, with Matter of Trumbull v Lavine, 41 AD2d 349). Now it is the Department of Health which seeks to revoke the operating certificate of a nursing home by refusing modification of, or exception to, its regulations related to the same code. This time, however, the petitioning nursing home broadly challenges the New York statutory authority upon which the present State agency relies to justify its actions.
The safety of housing for those requiring hospitalization or long-term care is certainly a matter of proper concern for the Legislature and that body may, without doubt, invest an administrative officer or agency with a measure of discretion to carry out its wishes in that field. The question here is whether the law-making body has properly accomplished that objective so as to sanction the instant determination. Section 2800 of the Public Health Law plainly purports to empower the Department of Health with the responsibility to develop and then to administer the policy of this State with respect to hospital and related services. In reciting that the purpose of that grant is "to provide for the protection and promotion of the health of the inhabitants of the state”, the Legislature has not set any standard; outlined any policy; or announced any intelligible principle by which the Department’s exercise of discretion in the field may be measured. It has merely repeated the language of our Constitution on this subject by which the people have charged and entrusted the Legislature to act (NY Const, art XVII, § 3).
We do not hold that other provisions of article 28 of the Public Health Law are invalid or that the Department of Health is without power to adopt and enforce regulations on matters properly within its jurisdiction, yet the department should not be permitted to rely on section 2800 of that law as conferring an all-encompassing authority to regulate the physical safety of nursing homes according to whatever self-developed policy it thinks best. It is exclusively a function of the Legislature to formulate that policy in the first instance (Matter of Barton Trucking Corp. v O’Connell, 7 AD2d 36, revd on other grounds 7 NY2d 299), and here the law-making body has attempted to delegate that function to an administrative agency without restriction. The "fit and adequate” language of sections 2803 and 2805 of the Public Health Law supplies no standard guiding the exercise of respondent’s discretion as it did in Matter of Employers Claim Control *506Serv. Corp. v Workmen’s Compensation Bd. of State of N.Y. (35 NY2d 492), and Matter of Mandel v Board of Regents (250 NY 173), for in those cases the court was concerned with the discretion to issue licenses, not to revoke them. More importantly, it does not appear that in either of those decisions the responsible agency possessed a limitless authority to make policy. Once issued, the requisite operating certificate here involved may be revoked only on proof of failure to comply with the provisions of article 28 of the Public Health Law or rules and regulations promulgated thereunder (Public Health Law, § 2806, subd 1). Petitioner has admittedly been the holder of such a certificate for a number of years and it is obvious that respondent is not relying upon any violation of the pertinent article to revoke that certificate, but is acting instead pursuant to the regulations adopted by virtue of authority assumed under section 2800 of the Public Health Law. Simply put, "fit and adequate” provides no guidance on the question of revocation when the agency charged with responsibility in the matter is completely free to determine for itself what that standard will be at any given time. It is well to remember that "Laws are made by the law-making power and not by administrative officers acting solely on their own ideas of sound public policy, however excellent such ideas may be.” (Matter of Picone v Commissioner of Licenses, 241 NY 157, 162,)
Accordingly, we are compelled to conclude that the Legislature has failed to enact valid laws adequately governing the subject of structural requirements for nursing homes, as it might have done, and has left to the Department of Health such broad powers to create, modify, apply, exact and enforce whatever standards respondent believes necessary as to constitute an unconstitutional delegation of its own authority (cf. Matter of Lyons v Prince, 281 NY 557; Matter of Seignious v Rice, 273 NY 44).
Assuming, arguendo, that respondent could validly prescribe construction standards for nursing homes under article 28 of the Public Health Law, the regulations adopted for that purpose are so vague, confusing and meaningless as to be arbitrary and unreasonable. It is argued that the regulations pertaining to construction standards form a comprehensive scheme, but it seems clear to us that any such comprehensiveness attaches only after those regulations are read in light of the interpretation placed upon them by the very administra*507tive agency which drafted them in the first place. This hardly informs a party subject to their effect of what is expected of him and unfairly places him at the mercy of whatever unannounced interpretation then happens to be in favor within that agency.
Section 711.5, contained in Part 711 of the regulations dealing with general standards of construction, is entitled "Structure, equipment and safety of existing nursing homes.” It provides that "[E]xisting nursing homes shall meet the standards of construction of this Subchapter unless a modification of, or an exception to, such standards is granted pursuant to section 711.1 of this Part” (10 NYCRR 711.5). Almost every "standard” thereafter mentioned "shall be determined by the department” or is coupled with language that "the department may permit” an alternative to the norm. Significantly, this section also plainly states that "[T]he department may determine that fire resistive construction is not required” (10 NYCRR 711.5 [b] [2]). Yet if one takes the introductory language of that section seriously and peruses the remaining Subchapter standards diligently, it is discovered that fire-resistive construction is required after all (10 NYCRR 713.16; 712.22). Although this regulation is but one example of ambiguity, section 711.1 authorizing modifications of and exceptions to whatever is contained in the Subchapter is also open to the same now-you-see-it, now-you-don’t interpretation (cf. 10 NYCRR 711.1 [b] with 711.1 [c]). All that is reasonably certain is that compliance with pertinent provisions of the Life Safety Code constitutes prima facie compliance with the requirements of medical facility construction and equipment projects (10 NYCRR 711.2 [a]). How that code stretches to apply to existing facilities is not made clear from any of the various regulations, but apply it does according to respondent. The entire proceeding to revoke petitioner’s operating certificate was permeated with conflicting proof on whether that code set an acceptable guideline by which to measure whether the health or safety of petitioner’s inhabitants was being adversely affected. However beneficial that code may be, respondent’s own regulations, as then written, did not mandate that it be satisfied by existing nursing homes. It is plain from a reading of the entire record that respondent considered code compliance a prerequisite to petitioner’s continued operation and paid only lip service to the possibility of an exception to or modification of its wholly inept regulatory pattern.
*508Respondent’s good intentions are not to be doubted, and the care and safety of nursing home residents, particularly in regard to fire protection, is certainly a topic of utmost public concern. Nevertheless, this proceeding illustrates the dangers which may attach when an otherwise responsible agency is left undirected by the Legislature. Vague and meaningless regulations are promulgated, interpreted and applied by the same agency which then presides as the prosecutor, Judge and jury over a governmental web impossible for any regulated party to escape. Subsequent statutory and regulatory changes may have alleviated this situation, but that issue is not presently before us. We simply cannot sanction the plain abuse of administrative power displayed in this proceeding.
The determination should be annulled, with costs to petitioner, and judgment should be directed to be entered declaring section 2800 of the Public Health Law unconstitutional, and the matter remitted for further proceedings not inconsistent herewith. The motion should be denied as academic, without costs.